Title: From Thomas Jefferson to Charles Thomson, 10 May 1786
From: Jefferson, Thomas
To: Thomson, Charles



Dear Sir
Paris May 10. 1786.

Having written to you on the 22nd. Ult. from London, I should not so soon have troubled you again but for a special case. A particular Botanical friend of mine at this place has written to Charlestown, to one Watson (the Bartram of that place) for a number of plants and seeds. The former will be sent next fall, the latter perhaps earlier. There being no direct conveiance between Charlestown  and this place, it became necessary to use N. York as an intermediate stage. They will come there therefore. My friend having no acquaintance there either to receive and forward them, or to pay for them on their receipt there, I have undertaken to have this done. In so doing I counted on your friendship, and ventured to desire that either Watson, or a Mr. Evely (to whom the letter went) should draw on you for their amount, address them to you, and I ventured to undertake that you would be so good as to receive and forward them to the American Consul at L’Orient, by the packet; and in short that you would do whatever should be necessary at New York to ensure their being kept and forwarded in good condition. What they will amount to, we know not, or the money should have been sent. It will probably be some guineas, but your draught on me for the money shall be answered on sight, or I will send it to you in the form of money, books, or any thing else you want. I beg your pardon for this presumption. It must be found in the sincerity with which I am Dr. Sir your friend & servt.,

Th: Jefferson

